Citation Nr: 0433354	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-12 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, to include a total left hip replacement.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for residuals of 
injuries due to exposure to cold weather.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to May 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claims of entitlement to service connection for 
a left hip disability (to include a total left hip 
replacement), post-traumatic stress disorder (PTSD), and 
residuals of injuries due to exposure to cold weather.

This case is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

A search conducted by VA for the veteran's service medical 
and personnel records shows that these have been lost and 
presumed destroyed in the 1973 fire at the National Personnel 
Records Center.  

The veteran has testified that he has recurrent skin problems 
affecting his face, upper extremities, and feet that he 
believes are the result of frostbite injury following 
exposure to cold weather conditions while serving in Korea 
during the war.  In this regard, his DD214 clearly shows that 
he was awarded the Korean Service Medal and also the Combat 
Infantryman Badge.  The Board has reviewed the claims file 
and finds that no VA medical examination was provided the 
veteran to determine the nature and diagnosis of his current 
skin disorder and to obtain a nexus opinion.  Therefore, to 
assure full compliance with VA's duty to assist, the case 
should be remanded so that he may be scheduled for such an 
examination.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

Additionally, the veteran's DD 214 military service 
separation document shows that his military qualifications 
included airborne infantry training and that he earned the 
Parachute/Glider Badge.  In written statements submitted in 
support of his claim and at his hearing before the Board in 
September 2004, the veteran testified in pertinent part that 
his present left hip disability was the result of trauma 
sustained from performing 17 training jumps as a paratrooper.  
The Board finds this testimony as credible and therefore, a 
VA examination should be conducted to determine the nature 
and diagnosis of his current hip disorder and to obtain a 
nexus opinion.  

VA and Vet Center records dated in 2000 to 2001 show that the 
veteran received counseling and therapy for complaints of 
intrusive thoughts and psychiatric duress that was attributed 
to PTSD due to traumatic memories of his combat experiences 
during the Korean War.  Although the veteran was provided 
with a VA psychiatric examination in December 2002 that, 
according to the examiner, indicated that the veteran had a 
diagnosis of an anxiety disorder (not otherwise specified) 
but did not meet the criteria to sustain a diagnosis of PTSD, 
the Board finds that there are some ambiguities in the 
report.  Specifically, the psychiatric examiner's discussion 
in the report contained language stating that the veteran did 
not experience, witness or confront actual or threatened 
death or injury and did not react with severe fear, horror, 
disgust or panic.  This conflicts with the veteran's report 
during the interview in which he stated that he saw an 
American soldier accidentally shoot himself and sustain 
mortal wounds while cleaning his pistol, and that he also saw 
unburied decayed corpses of Korean solders with maggots on 
their faces.  There is also no question regarding the 
veteran's participation in combat as he was awarded the 
Combat Infantryman Badge, which is only awarded to soldiers 
serving in an infantryman's military occupational specialty 
who has engaged in actual combat against enemy forces.  To 
resolve these conflicting ambiguities, the Board finds it 
necessary to remand the case for another VA examination, one 
performed by a different psychiatrist than the one who 
conducted the December 2002 interview, in order to determine 
the veteran's actual Axis I diagnosis.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In this regard, the 
United States Court of Appeals for Veterans Claims has held 
that section 5103(a) and § 3.159(b), requires VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The claims file must be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a), (b); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  A VA medical examination must be 
scheduled for the purpose of ascertaining 
the current diagnosis and etiology of the 
veteran's claimed skin disorder affecting 
his face, upper extremities, and feet.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
must provide an opinion as to whether any 
skin disorder found is consistent with 
residuals of frostbite injury.

3.  A VA medical examination must be 
scheduled for the purpose of ascertaining 
the current diagnosis and etiology of the 
veteran's hip disorder.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner must provide 
an opinion as to whether any hip disorder 
found is consistent with trauma sustained 
from performing 17 training jumps as a 
paratrooper during his military service.

4.  A VA examination must be scheduled 
for the purpose of ascertaining the 
veteran's current psychiatric diagnosis.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
must be informed that the veteran 
participated in combat and therefore all 
stressors are considered as verified.  
Following a review of the claims file, to 
include the VA outpatient treatment 
records and records from the Vet Center, 
the examiner must provide an opinion as 
to whether the veteran psychiatric 
symptoms meet the criteria for a 
diagnosis of PTSD.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claims on 
appeal must be readjudicated.  If any 
benefit sought on appeal as they pertain 
to either claim remains denied, a 
Supplemental Statement of the Case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

